Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,521,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent disclose all the limitations of the claim 1 of the instant application. Please see the chart and following paragraph before for explanation.

Instant Application – 16/592,650
US Patent – 10,521,714 B2
1. A Clos network, comprising: 

1. A system comprising:
one or more sets of neural core circuits of a first type; and
at least one set of functional neural core circuits, wherein each functional neural core circuit comprises a pair of core modules logically overlaid on one another, and each core module comprises electronic neurons, electronic axons, and electronic synapses interconnecting the electronic neurons with the electronic axons; and
one or more sets of neural core circuits of a second type that is different from the first type;

Claim 5. The Clos network of claim 1, wherein the one or more sets of neural core circuits of the second type enable bidirectional propagation of firing events in the Clos network.

at least one set of connectivity neural core circuits interconnecting at least one electronic neuron of the at least one set of functional neural core circuits with at least one other electronic neuron of the at least one set of functional neural core circuits, wherein each connectivity neural core circuit comprises a bi-directional crossbar switch;
wherein each neural core circuit of the second type interconnects a neural core circuit of the first type to the same neural core circuit of the first type or another neural core circuit of the first type;
wherein the at least one set of connectivity neural core circuits provides a fanout based on a number of connectivity neural core circuits included in the at least one set of connectivity neural core circuits; and

wherein each neural core circuit of the first type comprises a pair of core modules logically overlaid on one another, and each core module comprises electronic neurons, electronic axons, and electronic synapses interconnecting the electronic neurons with the electronic axons;
wherein the at least one set of connectivity neural core circuits provides structural plasticity, enabling each functional neural core circuit of the at least one set of functional neural core circuits to communicate with any other functional neural core circuit of the at least one set of functional neural core circuits.

wherein the one or more sets of neural core circuits of the second type provide a fanout based on a number of neural core circuits included in the one or more sets of neural core circuits of the second type; 

wherein the at least one set of connectivity neural core circuits provides a fanout based on a number of connectivity neural core circuits included in the at least one set of connectivity neural core circuits; and

and wherein each neural core circuit of the second type comprises a bi-directional crossbar switch.  

Claim 2.

The Clos network of claim 1, wherein firing events propagate between outgoing electronic axons in the one or more sets of neural core circuits of the first type to incoming electronic axons in the one or more sets of neural core circuits of the first type via the one or more sets of neural core circuits of the second type.
3. The system of claim 1, wherein:
each electronic synapse has configurable operational parameters; and
each electronic neuron has configurable operational parameters.

4. The system of claim 3, wherein each electronic neuron is configured to receive as input one or more incoming spikes.

5. The system of claim 4, wherein:
each electronic synapse has a configurable level of conduction; and
each electronic neuron is configured to generate an outgoing spike each time the electronic neuron receives an incoming spike from another electronic neuron via a conducting electronic synapse.

Claim 3 (currently amended): The Clos network of claim 2, wherein each set of neural core circuits of the second type interconnects outgoing electronic axons and incoming electronic axons in a set of neural core circuits of the first type to incoming electronic axons and outgoing electronic axons in the same set of neural core circuits of the first type, respectively.  

Claim 4 (currently amended): The Clos network of claim 2, wherein each set of neural core circuits of the second type interconnects outgoing electronic axons and incoming electronic axons in a set of neural core circuits of the first type to incoming electronic axons and outgoing electronic axons in another set of neural core circuits of the first type, respectively.  





Claim 1 of the US Patent differs from that of the instant application in that it cites “wherein the at least one set of connectivity neural core circuits provides structural plasticity, enabling each functional neural core circuit of the at least one set of functional neural core circuits to communicate with any other functional neural core circuit of the at least one set of functional neural core circuits”, which do not appear in the instant application. Nonetheless, the removal of said limitations from claim 1 of the US Patent creates the broader version of claim 1 found in the instant application. Even so claim 1 of the US Patent discloses all the limitations of that found in claim 1 and 5 of the instant application, as such claim is rejected as non-statutory double patenting. 

Claim 2 of the instant application corresponds to claims 1, 3, 4 and 5 of the US Patent. In claim 1 of the US patent it disclose the first and second neural circuit type, claim 3 and 4 disclose each electronic synapse and neurons, wherein neurons produce output spikes and receive them as well, and claim 5 discloses wherein discloses wherein spikes from neurons are received from other neurons by way of synapse. This claims 1 and 3-5 disclose claim 2 of the instant application wherein spike are sent between neurons of first and second type.

Claim 3 of the instant application corresponds to claim 1 of the US Patent.
Claim 4 of the instant application corresponds to claim 1 of the US Patent.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Modha (US 2017/0300809 A1).

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claim 1, Modha discloses a Clos network, comprising: 

one or more sets of neural core circuits of a first type; and (Modha fig. 1 element 5, neuron to core circuit)
one or more sets of neural core circuits of a second type that is different from the first type; (Modha fig. 1 element 70, Look up table)
wherein each neural core circuit of the second type interconnects a neural core circuit of the first type to the same neural core circuit of the first type or another neural core circuit of the first type; (Modha para. [0045] cites “As shown in FIG. 1, the core module 10 further comprises a router 70. The router 70 is configured to selectively route neuronal firing events among core modules 10.”)
wherein each neural core circuit of the first type comprises a pair of core modules logically overlaid on one another, and each core module comprises electronic neurons, electronic axons, and electronic synapses interconnecting the electronic neurons with the electronic axons; (Modha paragraph [0025] cites “The present invention relates to neuromorphic and synaptronic computation, and in particular, hierarchical organization and structural plasticity for neural network circuits. Embodiments of the present invention provide a scalable neuromorphic and synaptronic architecture. In one embodiment, the present invention provides a neural network circuit comprising multiple symmetric core circuits. Each symmetric core circuit comprises a first core module and a second core module. Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron. The first core module and the second core module are logically overlayed on one another such that neurons in the first core module are proximal to axons in the second core module, and axons in the first core module are proximal to neurons in the second core module. Each neuron in each core module receives axonal firing events via interconnected axons and generates a neuronal firing event according to a neuronal activation function.)
wherein the one or more set of neural core circuits of the second type provide a fanout based on a number of neural core circuits included in the one or more set of neural core circuits of the second type; and (Modha fig. 1 element 70 had a fanout connected to the core by way of element of 57, the lookup table, and 4 other fan out line connected to other cores not in the image. Also see para. [0047] where it teaches neuron cores are have multiple inputs and multiple outputs to other cores by way of the element 70 wherein they are routed to those cores, thus the number of fanouts are based on number core circuits signals are routed to.)
and wherein each neural core circuit of the second type comprises a bi-directional crossbar switch.  (Modha para. [0063] cites “Information propagates through the interconnection network 612 in two directions (e.g. top-down, bottom-up).” This is bi-directional.)

In regards to claim 2, Modha discloses the Clos network of claim 1, wherein firing events propagate between outgoing electronic axons in the one or more sets of neural core circuits of the first type to incoming electronic axons in the one or more sets of neural core circuits of the first type via the one or more sets of neural core circuits of the second type.  (Modha para. [0047] cites “The router 70 selectively routes neuronal firing events among core modules 10 based on a reconfigurable hierarchical organization of the core modules 10. The router 70 provides two-way information flow and structural plasticity. The routing of information between the core modules 10 is adaptive. In one example, each core module 10 includes a plurality of incoming connections such that each incoming connection has a predetermined address, and each core module 10 includes a plurality of outgoing connections such that each outgoing connection targets an incoming connection in a core module 10 among the multiple core modules 10. In one example, the router 70 is within a core module 10. In another example, the router 70 may be external to the core module 10.”)

In regards to claim 3, Modha discloses the Clos network of claim 2, wherein each set of neural core circuits of the second type interconnects outgoing electronic axons and incoming electronic axons in a set of neural core circuits of the first type to incoming electronic axons and outgoing electronic axons in the same set of neural core circuits of the first type, respectively.  (Modha para. [0047] cites “The router 70 selectively routes neuronal firing events among core modules 10 based on a reconfigurable hierarchical organization of the core modules 10. The router 70 provides two-way information flow and structural plasticity. The routing of information between the core modules 10 is adaptive. In one example, each core module 10 includes a plurality of incoming connections such that each incoming connection has a predetermined address, and each core module 10 includes a plurality of outgoing connections such that each outgoing connection targets an incoming connection in a core module 10 among the multiple core modules 10. In one example, the router 70 is within a core module 10. In another example, the router 70 may be external to the core module 10.”)

In regards to claim 4, Modha discloses the Clos network of claim 2, wherein each set of neural core circuits of the second type interconnects outgoing electronic axons and incoming electronic axons in a set of neural core circuits of the first type to incoming electronic axons and outgoing electronic axons in another set of neural core circuits of the first type, respectively.  (Modha para. [0047] cites “The router 70 selectively routes neuronal firing events among core modules 10 based on a reconfigurable hierarchical organization of the core modules 10. The router 70 provides two-way information flow and structural plasticity. The routing of information between the core modules 10 is adaptive. In one example, each core module 10 includes a plurality of incoming connections such that each incoming connection has a predetermined address, and each core module 10 includes a plurality of outgoing connections such that each outgoing connection targets an incoming connection in a core module 10 among the multiple core modules 10. In one example, the router 70 is within a core module 10. In another example, the router 70 may be external to the core module 10.”)


In regards to claim 5, Modha discloses the Clos network of claim 1, wherein the one or more sets of neural core circuits of the second type enable bidirectional propagation of firing events in the Clos network. (Modha para. [0047] cites “The router 70 provides two-way information flow and structural plasticity.”)

Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive. 
The applicant argues that amendments to the claim overcome the non-statutory double patenting. The applicant also argues that amendment to the claims overcome the prior art in the prior art does not disclose two different neural core circuits and the claim amendment of wherein the one or more set of neural core circuits of the second type provide a fanout based on the number of neural core circuits included in the one or more sets of neural core circuits of the second type. 
The examiner respectfully traverses the applicant arguments for the following reason: The amendments to claims fail to overcome the non-statutory double patenting as the US Patent still discloses all the claim limitations of the independent claim, as such the claims are still rejected under double patenting. As far as the prior art not disclosing the claim limitations, the examiner also believes this not be true. The claims are require two neural cores, wherein the first type is connected to other first types via the second type. The examiner believes that element 5 of the figure 1 is first type and it connected to other elements of the  same type by way of element 57. This is also supported in paragraph [0047] of prior art wherein it says the look-up tables routes spikes from one neuron of core to other neurons of a different core. Also when the examiner searched the applicants instant specification for different types of cores it was explained in para. [0144-0145] of instant specification that a functional neural core circuit 600 (fig. 4) or a core module 10 (Fig. 1A) are the same but the items include each (the look-up tables, neuron parameters, and synapse parameters) can be configured differently to create 5 different types. However as the different types of cores are not claimed nor does the specification disclose how the parameters are configured to make each different, the examiner finds the cores to be same. As such the prior art discloses the claims limitations and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/               Primary Examiner, Art Unit 2127